United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF THE ARMY, Fort Sill, OK,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0668
Issued: June 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 2, 2017 appellant filed a timely appeal from a January 11, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly exercised its discretion in denying appellant’s
requests for reimbursement of travel expenses exceeding 100 miles round trip.
On appeal appellant asserts that, because OWCP had not notified him, he was unaware
that reimbursement procedures had changed.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted evidence with his appeal to the Board. The Board cannot consider this
evidence as its jurisdiction is limited to the evidence that was before OWCP at the time it issued its final decision.
20 C.F.R. § 501.2(c)(1); P.W., Docket No. 12-1262 (issued December 5, 2012).

FACTUAL HISTORY
On April 27, 1992 appellant, then a 50-year-old painter, injured his back when he fell
from a ladder. OWCP adjudicated the case under File No. xxxxxx604 and accepted back
contusion and lumbar strain. Appellant was placed on the periodic compensation rolls. He has
additional claims for back injuries that were combined with the instant claim.3 The accepted
conditions were subsequently expanded to include aggravation of degeneration of lumbar
intervertebral disc and venous thrombosis of veins, left.
Appellant moved from Oklahoma to Indiana in December 1992. He was referred for
vocational rehabilitation and trained in drafting technology. In January 1994 appellant
underwent a lumbar laminectomy. He earned an associate’s degree in drafting in May 1996 and
began private employment as a production assembler in September 1996. Appellant elected
Civil Service Retirement benefits, effective September 23, 1996. Nonetheless, by decision dated
December 18, 1996, OWCP determined that appellant’s actual earnings in private employment
had fairly and reasonably represented his wage-earning capacity and reduced his compensation
accordingly.
Appellant relocated to The Villages, Florida and began employment as a maintenance
man. He stopped work on November 1, 2002 and reverted his retirement benefits to FECA
compensation benefits effective that date. Dr. Devin K. Datta, a Board-certified orthopedic
surgeon, in Melbourne, Florida, 32901, began treating appellant in November 2002. On June 4,
2003 he performed authorized anterior discectomy and fusion at L4-S1. Appellant had
additional surgery in June 2009. He was placed on the periodic compensation rolls in June 2003,
and continues to receive FECA compensation benefits.
On November 9, 2016 appellant requested authorization for travel reimbursement of 255
miles each for medical appointments on December 15, 2015, February 12, April 13, June 10,
August 11, and October 17, 2016 for medical visits in Melbourne, Florida.
OWCP informed appellant that it was unable to authorize the travel because, effective
December 18, 2012, travel limitations had been reduced to 100 miles round trip. Treatment
notes contained in the record indicate that appellant was seen by Dr. Syed Farhan Zaidi, a Boardcertified orthopedic surgeon and associate of Dr. Datta, on the dates listed.
On December 1, 2016 appellant wrote OWCP requesting reconsideration of the
November 14, 2015 denial of reimbursement for mileage. He maintained that none of the local
doctors would treat him. The claims examiner telephoned appellant on January 5, 2017. She
explained that, as he lived in an area with an abundance of physicians, OWCP could no longer
continue paying travel expenses for 255 miles round trip. The claims examiner informed him
that, if he wished to continue with his current physician, he would be reimbursed at the rate of

3

A claim for an April 20, 1979 injury, assigned OWCP File No. xxxxxx742, was accepted by OWCP for low
back strain and temporary aggravation of preexisting scoliosis. It also accepted a claim for an August 19, 1981
injury, assigned OWCP File No. xxxxxx725, for lumbar strain and aggravation of preexisting herniated nucleus
pulposus.

2

100 miles round trip only. Appellant requested that OWCP send him a list of physicians in his
area and a formal decision denying his request for travel reimbursement.
On January 11, 2017 OWCP forwarded appellant an eight-page list of physician
providers in appellant’s commuting area which included The Villages, Lady Lake, Fruitland
Park, Leesburg, and Ocala, Florida.
By decision dated January 11, 2017, OWCP denied appellant’s claim for 255 miles travel
reimbursement on December 15, 2015, February 12, April 13, June 10, August 11, and
October 17, 2016. It found that the evidence of record did not establish that travel for medical
treatment was warranted from The Villages, Florida, 32159 to Melbourne, Florida, 32901,
because there was no compelling reason for travel outside his commuting area. OWCP noted
that appellant’s commuting area included specialists who are qualified to treat his employmentrelated conditions.
LEGAL PRECEDENT
Section 8103(a) of FECA provides for the furnishing of services, appliances, and supplies
prescribed or recommended by a qualified physician which OWCP, under authority delegated by
the Secretary, considers likely to cure, give relief, reduce the degree or the period of disability, or
aid in lessening the amount of monthly compensation.4 In interpreting section 8103(a), the
Board has recognized that OWCP has broad discretion in approving services provided under
FECA to ensure that an employee recovers from his or her injury to the fullest extent possible in
the shortest amount of time.5 OWCP has administrative discretion in choosing the means to
achieve this goal and the only limitation on OWCP’s authority is that of reasonableness.6
OWCP regulations provide that the employee is entitled to reimbursement of reasonable
and necessary expenses, including transportation needed to obtain authorized medical services,
appliances, or supplies.7 To determine a reasonable distance, OWCP will consider the
availability of services, the employee’s condition, and the means of transportation. Effective
August 29, 2011, OWCP regulations provide that a round-trip distance of up to 100 miles is
considered a reasonable distance to travel.8 If round-trip travel of more than 100 miles is
contemplated, or air transportation or overnight accommodations will be needed, the employee
must submit a written request to OWCP for prior authorization with information describing the
circumstances and necessity for such travel expenses. OWCP will approve the request if it

4

5 U.S.C. § 8103(a).

5

Dale E. Jones, 48 ECAB 648 (1997).

6

Daniel J. Perea, 42 ECAB 214 (1990) (Abuse of discretion by OWCP is generally shown through proof of
manifest error, clearly unreasonable exercise of judgement, or administrative actions which are contrary to both
logic and probable deductions from established facts).
7

20 C.F.R. § 10.315(a).

8

Id.

3

determines that the travel expenses are reasonable and necessary and are incidental to obtaining
authorized medical services, appliances or supplies.9
Pursuant to FECA Bulletin No. 14-02, issued January 29, 2014, when a claimant submits
a travel reimbursement in excess of 100 miles for a single date of service, the bill will
automatically be suspended and the Central Bill Processing provider will send notification to
OWCP claims examiner.10 FECA Bulletin No. 14-02 notes that in some limited circumstances it
may be necessary for a claimant to travel more than 100 miles on a regular basis, such as when
the claimant lives in a remote area.11
ANALYSIS
The Board finds that OWCP did not abuse its discretion in denying appellant’s requests
for travel reimbursement.
On November 9, 2016 appellant requested authorization for mileage reimbursement of
255 miles each for medical appointments on December 15, 2015, February 12, April 13, June 10,
August 11, and October 17, 2016.
As noted above, OWCP regulations provide that generally a round trip of up to 100 miles
is a reasonable distance to travel.12 There may be circumstances where travel reimbursement of
more than 100 miles is appropriate. An example of those circumstances might be an appellant
who lives in a remote area with limited medical services and physicians of an appropriate
specialty. To establish that a travel reimbursement of more than 100 miles is warranted, OWCP
regulations indicate that the claimant must provide information describing the circumstances and
necessity for such travel expenses.13
In this case, there is no evidence that appellant lived in a remote area with limited access
to medical services or providers. There is no indication that competent and appropriate medical
care was not available within his commuting area. Although OWCP had authorized travel
expenses to Dr. Datta and his associates in the past, this past practice does not establish a right to
continuing authorization.14 As indicated in FECA Bulletin No. 14-02, any travel reimbursement
request of more than 100 miles is to be reviewed by an OWCP claims examiner.15

9

Id. at § 10.315(b).

10

FECA Bulletin No. 14-02 (issued January 29, 2014).

11

Id.

12

20 C.F.R. § 10.315(a).

13

Id. at § 10.315(b).

14

See W.H., Docket No. 14-1662 (issued February 3, 2015).

15

Supra note 10.

4

The Board finds that OWCP properly denied the travel reimbursement request in this
case. No probative evidence was presented with respect to the necessity of travel over the 100mile standard set forth in OWCP regulations. OWCP has administrative discretion with respect
to authorization of travel reimbursement.16 The Board finds that OWCP did not abuse its
discretion in denying appellant’s travel reimbursement requests.17
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying appellant’s request
for travel reimbursement.
ORDER
IT IS HEREBY ORDERED THAT the January 11, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 13, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

Supra note 6.

17

See V.K., Docket No. 12-1103 (issued October 12, 2012).

5

